On May 16, 1917, the grand jury of Reeves County indicted appellant for making an unlawful sale of intoxicating liquor to Ronald Roberson on May 11, 1917, after an election had been held in said county, in accordance with the law to determine whether or not the sale of intoxicating liquors should be prohibited in said county and such election had resulted in favor of prohibition, and the Commissioners Court of said county had duly made, passed and entered its order declaring the result of such election and absolutely prohibiting the sale of such liquors in said county as required by law and the county judge of said county had caused said order to be published in the manner and form and for the length of time required by law. We have omitted the preliminary allegations about the organization, etc., of the grand jury, and while we have not quoted the language of the indictment following we have given in full the substance thereof.
The cause was tried on May 23, 1917. The evidence is very short and to the point. It was agreed by both parties that said election was ordered by the Commissioners Court on September 9, 1911, and that the prohibition of the sale of intoxicating liquors in said county was in effect, "and was at the time this sale occurred." The purchaser, Ronald Roberson testified positively that he knew the defendant and had known him five or six years; that about May 11, 1917, he bought a half quart of whisky from him and paid him $1.25 therefor and that this occurred in a pool hall in the Mexican town in said State and county; that Mose Buchanan was with him at the time be bought the whisky from appellant. Mose Buchanan swore that he was present and that said Roberson bought from appellant said whisky and paid him $1.25 therefor. There was no testimony whatever from any source *Page 111 
disputing the testimony of these two witnesses. They were in no way impeached or attempted to be impeached.
Appellant introduced one witness, the county judge, who swore that he had known him some fourteen years, ever since he was quite a small boy, and that he had never been convicted of a felony in that county or anywhere else. This witness swore that he was not acquainted with his reputation as a peaceful, law-abiding boy, and therefore could not qualify and did not testify as to his reputation in this respect. Another witness did testify that he did not know that he could state that he knew his general reputation in the respect inquired about because he had never known of him being in any trouble, but that so far as he knew his general reputation in the particular stated, was good. He further swore that he had never been convicted of a felony that he knew of. His father swore that appellant was twenty-three years old and that he had never been sent to the penitentiary. The State introduced the sheriff and a deputy who each swore that they had known appellant for many years and they knew his reputation for peace and quietude, that it was bad. The sheriff swore he had never been convicted of a felony in that county. There was no testimony by any witness showing, or tending to show, that appellant had ever been charged or convicted for any offense. Appellant pleaded for a suspended sentence.
Appellant made a motion to quash the indictment on the ground that it failed to allege when the prohibition election was held in said county, and when prohibition went into effect therein. Whereupon the district attorney made a motion for leave, under the direction of the court, to amend the indictment by inserting the date therein on which said election was held, and the court thereupon permitted him to amend the indictment by inserting the date, September 9, 1911. Appellant objected to the court permitting this amendment. After this amendment was made under the leave and direction of the court, and before there was any announcement to try the case upon its merits, the court overruled the motion to quash the indictment. All this action by the court was correct and shows no error.
Both before and after the passage of the statute in 1909 making it a felony to sell intoxicating liquors in prohibition territory it has uniformly been held that the failure or omission of an indictment to allege the date of the prohibition election or when prohibition was put into effect, was no ground to quash the indictment; and it has further been uniformly held that since the passage of the Act making it a felony to sell intoxicating liquors in prohibition territory, if the sale alleged to have been made was after such statute went into effect, that such offense alleged, whether by indictment or information, was legally presumed to allege a felony. Enriquez v. State,60 Tex. Crim. 580; Coy v. State, 59 Tex.Crim. Rep.; Nobles v. State, 71 Tex.Crim. Rep., and cases therein cited; Sandaval v. State, 72 Tex.Crim. Rep.; Garner v. State,62 Tex. Crim. 525; Lewis v. *Page 112 
State, 73 Tex.Crim. Rep.. It is unnecessary to collate the many other decisions holding the same.
Article 598, C.C.P., expressly provides that "any matter of form in an indictment or information may be amended at any time before an announcement of ready for trial upon the merits by both parties." The next article prescribes that such amendments shall be made with the leave and under the direction of the court. Article 597 prescribes that "when the exception to an indictment or information is merely on account of form, the same shall be amended, if decided to be defective and the cause proceed upon such amended indictment or information." Article 476 prescribes that "an indictment shall not be held insufficient, nor shall the trial, judgment or other proceeding thereon be affected by reason of any defect or imperfection of form in such indictment which does not prejudice the substantial rights of the defendant."
This court has held uniformly, and in a large number of cases, that the date on which a prohibition election was held and the law thereby put in force, is at most a matter of form in both an information and indictment and may be amended so as to allege the correct date, as was done, under the statute, in this case. Hamilton v. State, 65 Tex.Crim. Rep., and cases cited; Meyer v. State, 65 Tex.Crim. Rep.; Dobson v. State,65 Tex. Crim. 637; Mealer v. State, 66 Tex.Crim. Rep.; Crawford v. State, 66 Tex.Crim. Rep.; Ferguson v. State, 66 Tex.Crim. Rep.; Snell v. State, 68 Tex.Crim. Rep.; Johnson v. State, 70 Tex.Crim. Rep..
It has uniformly been held that allegations as to the court and term at which an indictment was presented are matters of form and may be amended. Many other matters have been held defects of form and can be amended. (See notes in 2 Vernon's Crim. Statutes, p. 301.)
Like the statement of facts, the charge of the court was short and to the point. After giving the style and number of the cause and the court and term, it is as follows:
"Gentlemen of the jury: If you find from the evidence that the defendant Octabiano Flores, sold a bottle of whisky to Ronald Roberson on or about the 11th day of May, 1917, in Reeves County, Texas, as charged in the indictment, then you will find the defendant guilty.
"If you find the defendant guilty you will assess his punishment at confinement in the penitentiary for not less than one nor more than three years.
"If you find the defendant guilty, and you further find that the defendant has never been convicted of a felony you may recommend that his sentence be suspended.
"The defendant is presumed to be innocent until his guilt is established by competent evidence beyond a reasonable doubt, and if you have a reasonable doubt of the defendant's guilt you will acquit him.
"You are the exclusive judges of the credibility of the witnesses, of the weight to be given to the testimony and of the facts proved, but *Page 113 
the law applicable to this case is herein given you and you will be governed thereby."
Appellant objected to this charge, first, because it failed to properly instruct the jury upon the suspended sentence law, and did not define a felony nor explain what kind of an offense it takes to constitute a felony. As shown above, the proof was positive and undisputed that he had never been convicted of any felony anywhere. There is not an intimation in the record that he had ever been prosecuted for, or convicted of, any offense whatever. The court specifically but briefly told the jury that if they found him guilty, "and you further find that the defendant has never been convicted of a felony you may recommend that his sentence be suspended." We do not see that a failure or refusal of the court to tell the jury what a felony was could have in any way materially affected the defendant. It was immaterial to the jury what is a felony offense because the proof without contradiction showed he had never been convicted of a felony, hence the failure of the charge to define a felony presents no error.
The second objection to the court's charge was because it failed to define the offense of selling intoxicating liquors in violation of the local option law and did not tell the jury what offense he was charged with. It is customary for judges in their charges to first tell the jury with what offense an appellant is accused and to give the statutory provision prescribing such an offense. But it has never been held by this court that the omission of such matters in a charge was reversible error. In fact, as stated by Judge White in his Ann. C.C.P., section 791, such statements can not properly be considered a part of the charge and such is the holding of this court. McGrew v. State,31 Tex. Crim. 336; Wolfforth v. State, 31 Tex. Crim. 398. And Judge White cites cases in his notes where even mistakes in such matters were held not reversible error.
The statute prescribing this offense is plain and brief to the effect that if any person shall sell intoxicating liquor in any county in which the sale of such liquor has been prohibited he shall be punished, etc. How it could have enlightened the jury in any regard to have told them this we fail to see. He required them to find from the evidence the sale was made which made him guilty of the offense in order to convict him. In other words, he told them that if they found from the evidence that the appellant sold a bottle of whisky to Ronald Roberson on or about the date alleged as charged in the indictment then to find him guilty. As stated, this one fact which constituted the offense was proven by the positive testimony of two uncontradicted witnesses who were in no way impeached. It was unnecessary to use any other language or elaborate the matter in any way to the jury. The refusal of neither of appellant's special charges presents error.
The appellant objected to this remark by the district attorney, in his opening argument to the jury: "If you don't convict the defendant *Page 114 
in this case I am going to have you all indicted and sent to the penitentiary for perjury." Appellant promptly objected to this and the court as promptly sustained the objection, and at the time verbally instructed the jury not to consider said remark of the district attorney. He did not, however, reprimand the district attorney. The appellant then prepared a special charge in writing so instructing the jury. For some reason, not disclosed, the judge refused or failed to give that charge. He should have given this charge. But under the circumstances and proof in this case, does the said remark and the refusal to give said special charge present reversible error? No other verdict should, or legally could, have been found by the jury other than that of guilty. The remark of the district attorney was alone as to his guilt. It in no way insisted on or suggested assessing the amount of punishment. If it had been anything in the way of insisting upon a higher punishment than the lowest it would present reversible error, but under the circumstances, as it does not do this it does not require a reversal.
The judgment should be affirmed.